             Case 1:21-cv-00444-DLF Document 6 Filed 05/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

EDWARD HASBROUCK,

                Plaintiff,

   v.
                                                     Case No. 1:21-cv-444 (DLF)
NATIONAL ARCHIVES AND RECORDS
ADMINISTRATION,

                Defendant.


                                   JOINT MOTION TO STAY
        Pursuant to Federal Rule of Civil Procedure 7(b)(1), plaintiff Edward Hasbrouck and

defendant the National Archives and Records Administration (NARA) hereby jointly move the

Court to stay this case while the parties work toward resolution of some or all of the claims in the

Complaint. The request is made in good faith and with good cause, as set forth below:

        1.      Plaintiff filed its Complaint on February 21, 2021, see ECF No. 1, and served the

United States Attorney on March 18, 2021, see ECF No. 4. Pursuant to Federal Rule of Civil

Procedure 12(a)(2) and this Court’s April 16, 2021 Minute Order, defendant’s response to the

Complaint is due on May 17, 2021. Id. § 552(a)(4)(C).

        2.      The Second and Third Causes of Action in the Complaint concern requests plaintiff

submitted under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, for records of the

National Commission on Military, National, and Public Service (Draft Commission), a federal

agency the statutory mandate of which expired on September 18, 2021. When the Draft

Commission was terminated, defendant NARA assumed legal custody and control of the subset of

the Draft Commission’s records that were scheduled for permanent preservation in the National

Archives or were not eligible for immediate destruction in accordance with the Federal Records

Act. In order to allow plaintiff to pursue this litigation, NARA also agreed to retain physical access

to (but not legal control over) the records that were properly eligible for destruction by the Draft
            Case 1:21-cv-00444-DLF Document 6 Filed 05/13/21 Page 2 of 3




Commission upon its termination. A primary controversy in this case is the question of whether

NARA assumed legal custody and control of this second category of Draft Commission records.

       3.      The parties, through counsel, have begun discussions exploring possible resolution

of some or all of the FOIA requests at issue in this case. Those discussions are ongoing. The parties

believe that there is a possibility that through these discussions, they may be able to resolve some

or all of the claims raised in the Complaint.

       4.      Accordingly, the parties respectfully request that the Court stay this case while the

parties continue working toward possible resolution of some or all of plaintiff’s claims. Further,

the parties respectfully request that they be permitted to file a joint status report on or before

August 17, 2021, indicating whether this case should continue to be stayed or proposing a schedule

for continuing the litigation.

       Wherefore, good cause having been shown, the parties respectfully request that the Court

grant their joint motion to stay this case and direct the parties to file a joint status report on or

before August 17, 2021 indicating whether this case should continue to be stayed or proposing a

schedule for continuing the litigation. A proposed order granting the parties’ joint motion

accompanies this motion.



Dated: May 13, 2021                             Respectfully submitted,

/s/ Kelly B. McClanahan                         BRIAN M. BOYNTON
Kelly B. McClanahan, Esq.                       Acting Assistant Attorney General
D.C. Bar #984704
National Security Counselors                    ELIZABETH J. SHAPIRO
4702 Levada Terrace                             Deputy Director
Rockville, MD 20853                             Civil Division, Federal Programs Branch
301-728-5908
240-681-2189 fax                                /s/ Julie Straus Harris
Kel@NationalSecurityLaw.org                     JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                Senior Trial Counsel
Counsel for Plaintiff                           United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW, Room 11514
                                                Washington, D.C. 20005


                                                   2
Case 1:21-cv-00444-DLF Document 6 Filed 05/13/21 Page 3 of 3




                           Tel: (202) 353-7633
                           Fax: (202) 616-8470
                           E-mail: julie.strausharris@usdoj.gov

                           Counsel for Defendant




                              3
